Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   December 10, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: 03-15-00742-CV;       D-1-GN-14-002410

   Dear Mr. Kyle,

   A clerk’s record in cause number, D-1-GN-14-002410 and Court of Appeals number
   03-15-00742-CV, styled, DARLENE MORIARITY V TEXAS BOARD OF NURSING, is due in
   your office December 10, 2015. This office has not received payment of clerk’s record as of today,
   December 10, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Appeals Clerk II
   Travis County District Clerk’s Office
   Civil Division
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division            Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420           (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566            fax: 854-4457